United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 17, 2003

                                                         Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                             No. 02-50324
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

LOUIS ZENO LAWRENCE, also known as Lewis Zeno Lawrence

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-407-SS
                     USDC No. A-97-CR-4-3-SS
                       --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Louis Zeno Lawrence, federal prisoner # 45605-080, appeals

his resentencing pursuant to a 28 U.S.C. § 2255 motion for his

federal convictions for possessing marijuana with intent to

distribute and for conspiring to commit money laundering.       He had

originally received concurrent sentences of 292 months’


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50324
                                 -2-

imprisonment and 240 months’ imprisonment respectively.    In

response to Lawrence’s 28 U.S.C. § 2255 motion, the district

court concluded that Apprendi v. New Jersey, 530 U.S. 266 (2000),

applied retroactively to cases on collateral review and imposed

consecutive sentences of 52 months’ imprisonment and 240 months’

imprisonment, respectively.   Lawrence’s notice of appeal was

timely filed in a civil action.   See FED. R. APP. P. 4(a)(1)(B);

Rule 11 of the Rules Governing § 2255 Proceedings; United States

v. Rodriguez, 114 F.3d 46, 47-48 (5th Cir. 1997).

     This court granted a certificate of appealability (COA) on

the question whether Lawrence was entitled to be present at his

resentencing.   While this case was pending on appeal, this court

ruled that Apprendi does not apply retroactively to cases on

collateral review.   See United States v. Brown, 305 F.3d 304, 306

(5th Cir. 2002).   This court must apply Brown, as it is the law

in effect at the time of our decision.     See Griffith v. Kentucky,

479 U.S. 314, 328 (1987); Bradley v. School Board of City of

Richmond, 416 U.S. 696, 711 (1974).   The district court, which

was acting without the benefit of Brown, did not have the

authority to correct Lawrence’s sentence pursuant to Apprendi.

Because Lawrence’s sentence never should have been corrected, the

issue upon which COA was granted is moot.    The judgment of the

district court is VACATED and the case is REMANDED for imposition

of the original sentence.